COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-11-00067-CV


Crosstex DC Gathering Company,            §    From the Probate Court
J.V.

                                          §    of Denton County (ED-2007-00402)
v.

Terry Titus Button, Ossie A. Button,      §    January 24, 2013
T & O Legacy, Ltd., and Southwest
Securities, FSB, f/k/a First Savings
Bank, FSB                                 §    Opinion by Justice Dauphinot



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court‘s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that each party shall bear its own costs of this appeal,

for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By_________________________________
                                         Justice Lee Ann Dauphinot
                        COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00067-CV


CROSSTEX DC GATHERING                                             APPELLANT
COMPANY, J.V.

                                      V.

TERRY TITUS BUTTON, OSSIE A.                                      APPELLEES
BUTTON, T & O LEGACY, LTD.,
AND SOUTHWEST SECURITIES,
FSB, F/K/A FIRST SAVINGS BANK,
FSB


                                   ----------

            FROM THE PROBATE COURT OF DENTON COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Crosstex DC Gathering Company, J.V. condemned a portion of

land owned by Terry Titus Button and Ossie A. Button for purposes of a pipeline




      1
      See Tex. R. App. P. 47.4.


                                       2
easement.2 The Buttons objected to the commissioner‘s award, and the issue of

damages resulting from the easement was tried to a jury. Crosstex now appeals

from the part of the trial court‘s judgment in condemnation awarding the Buttons

$794,798.99 for damages to the remainder of their property resulting from the

condemnation. In two issues, Crosstex argues that the trial court‘s judgment

should be reversed and a take-nothing judgment should be rendered on

Appellees‘ remainder damages claim, or, alternatively, a new trial ordered or a

remittitur suggested. Because we hold that the evidence was not insufficient to

support the jury‘s findings, we affirm the trial court‘s judgment.

                                    Background

      Crosstex attempted to purchase an easement from the Buttons in order to

build a pipeline across their property. When the parties could not agree on the

value of the easement, Crosstex filed a suit in condemnation, seeking a

permanent pipeline easement and a temporary construction easement. Crosstex

sued the Buttons and Appellee T & O Legacy, Ltd. (based on its asserted

ownership interest under an unrecorded deed from the Buttons), as well as

Southwest Securities, FSB (formerly known as First Savings Bank, FSB), which

has a lien on the property (collectively the Buttons). The petition asserted that

after construction of the pipeline, the Buttons ―shall have the full use and

enjoyment of the land described in the easement, including . . . the right to lay out

      2
      At some point, the Buttons apparently deeded the property to T & O
Legacy, Ltd., an entity they control.


                                          2
and construct . . . utilities . . . across the easement, provided that any such

utilities shall cross the easement at not less than a 45 degree angle to said

pipeline.‖ The petition stated that the Buttons would retain the right to use the

land covered by the easement ―for all purposes not inconsistent or conflicting

with [Crosstex‘s] use of the easement for a natural gas gathering pipeline

provided that [the Buttons‘] activities do not endanger, obstruct, injure[,] or

interfere with [Crosstex‘s] pipeline facilities.‖

      The special commissioners appointed by the trial court assessed the

Buttons‘ damages at $44,955.00. After the Buttons objected to the award, the

case proceeded to trial.       The parties stipulated that the only issues to be

determined at trial were (1) the amount of money due to the Buttons for the

taking of the temporary construction easement and permanent easement and (2)

the damages, if any, to the remainder of the property as a result of the easement.

      In discovery, the Buttons disclosed the identity of two expert witnesses

they planned to have testify at trial: Jamie Wickliffe, an expert appraiser, and Jon

Cross, an engineer. Crosstex filed pretrial motions to strike the testimony of both

witnesses. As to Cross, Crosstex objected that his methodology was unreliable

as he based his opinions on an incorrect assumption that Crosstex would not

allow the Buttons to develop the area above the pipeline; he did not calculate any

additional costs a developer might encounter in developing the property and

therefore his opinion would not aid the jury in determining the damages; and he

conceded in his deposition that there would likely not be any actual conflicts with


                                            3
road crossings across the easements, rendering his opinion on that issue

immaterial and irrelevant.

      Crosstex objected to Wickliffe‘s testimony on the ground that she relied on

Cross‘s opinion that ―there is an area of conflict in a potential crossing are[a]

along Copper Canyon Rd.‖           Crosstex asserted that Cross testified in his

deposition that there were no conflicts in the potential crossing areas, and he

never calculated any additional costs a developer might encounter in developing

the property.   Crosstex argued that Wickliffe‘s ―methodology is unreliable as

there is an analytical gap between [Cross‘s] opinion that there is no potential

conflict and [Wickliffe‘s] opinion [that] the remainder of the property is damaged.‖

      Crosstex also objected that Wickliffe‘s testimony was unreliable and

irrelevant because she presumed ―that a portion of the subject property is

available for zoning (i.e.[,] commercial) that is currently not available, nor likely to

become available within reasonable probability under the local zoning

ordinance.‖

      After a hearing, the trial court overruled these objections, and both

witnesses testified at trial.   The jury found that the fair market value of the

permanent easement was $124,530.96 and that damage to the remainder of the

property was $665,968.03. The trial court valued the temporary easement at

$4,300.00. The trial court rendered judgment in accordance with its finding and

the jury‘s findings on damages, ordering that the Buttons be awarded damages




                                           4
of $749,843.99 plus $44,955.00 that Crosstex had deposited into the registry of

the court.

      Crosstex filed a motion to modify the judgment or alternatively for new trial

or for remittitur, asserting that the evidence was legally and factually insufficient

to support the judgment awarding the damages for the remainder of the property.

The trial court denied the motion, and Crosstex now appeals.

          Standards of Review and Law Regarding Expert Testimony

      For an expert‘s testimony to be admissible, the testimony must be relevant

and based upon a reliable foundation.3         When ruling on a challenge to the

reliability of an expert‘s testimony, courts ―should ensure that the [expert‘s]

opinion comports with the applicable professional standards.‖4          An expert‘s

opinion contains an ―analytical gap‖ that undermines its reliability when the

expert‘s opinion does not actually fit the facts of the case.5

      A party complaining about the reliability of expert testimony must object to

the evidence before trial or when the evidence is offered to preserve a complaint

on appeal that the evidence is unreliable.6 If the trial court overrules an objection

to expert testimony, the opponent of the evidence may complain on appeal that

      3
       TXI Transp. Co. v. Hughes, 306 S.W.3d 230, 234 (Tex. 2010).
      4
       Id. at 235.
      5
       Id.
      6
       Faust v. BNSF Ry. Co., 337 S.W.3d 325, 332–33 (Tex. App.—Fort Worth
2011, pet. denied).


                                          5
the evidence is legally insufficient to support the jury‘s causation finding because

the scientific evidence is unreliable and, thus, no evidence.7 No objection is

required for an appellant to argue that expert testimony is no evidence because it

is conclusory or speculative.8     Thus, when the objection is to an expert‘s

methodology, and the trial court must therefore ―‗look[] beyond what the expert

said‘ to evaluate the reliability of the expert‘s opinion,‖ an objection is required.

But no objection is required to argue on appeal that, on the face of the record,

the testimony is conclusory and speculative and therefore lacks probative value

because ―there is no need to go beyond the face of the record to test its

reliability.‖9

       We may sustain a legal sufficiency challenge only when (1) the record

discloses a complete absence of evidence of a vital fact; (2) the court is barred

by rules of law or of evidence from giving weight to the only evidence offered to

prove a vital fact; (3) the evidence offered to prove a vital fact is no more than a

mere scintilla; or (4) the evidence establishes conclusively the opposite of a vital

fact.10 In determining whether there is legally sufficient evidence to support the

       7
        Id.
       8
       Coastal Transp. Co., Inc. v. Crown Cent. Petroleum Corp., 136 S.W.3d
227, 232 (Tex. 2004).
       9
        Id. at 233.
       10
         Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334 (Tex.
1998), cert. denied, 526 U.S. 1040 (1999); Robert W. Calvert, “No Evidence” and
“Insufficient Evidence” Points of Error, 38 Tex. L. Rev. 361, 362–63 (1960).


                                         6
finding under review, we must consider evidence favorable to the finding if a

reasonable factfinder could and disregard evidence contrary to the finding unless

a reasonable factfinder could not.11

      When reviewing an assertion that the evidence is factually insufficient to

support a finding, we set aside the finding only if, after considering and weighing

all of the evidence in the record pertinent to that finding, we determine that the

credible evidence supporting the finding is so weak, or so contrary to the

overwhelming weight of all the evidence, that the answer should be set aside and

a new trial ordered.12

                                       Analysis

      In its first issue, Crosstex argues that there is no evidence to support the

jury‘s finding of damages to the remainder of the property. In its second issue,

Crosstex argues that the evidence is factually insufficient to support the jury‘s

damages finding.

A. Cross’s Testimony

      Crosstex makes two main complaints about Cross‘s testimony: (1) Cross‘s

testimony was no evidence of damages because it was purely hypothetical and

speculative, and (2) Cross‘s testimony related only to a theory of compensation—

      11
        Cent. Ready Mix Concrete Co. v. Islas, 228 S.W.3d 649, 651 (Tex.
2007); City of Keller v. Wilson, 168 S.W.3d 802, 807, 827 (Tex. 2005).
      12
        Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986) (op. on reh‘g);
Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); Garza v. Alviar, 395 S.W.2d 821,
823 (Tex. 1965).


                                          7
impaired (but not substantially impaired) access to the property—that is not

compensable under Texas law. We will address these arguments in turn. First,

however, we will give an overview of Cross‘s testimony.

      Most of Cross‘s testimony related to a set of requirements that Crosstex

promulgated to regulate development over and around its pipelines.              The

document, titled ―General Requirements for Crossing Crosstex Pipelines with

Pipelines/Roads/Utility Lines‖ (Crossing Requirements), covers the general

requirements for developing the property above, around, and adjacent to the

pipeline. The requirements range in scope from limitations on landscaping over

the easement to restrictions on blasting operations within five hundred feet of the

pipeline. Cross went over the requirements, explaining what they meant so that

the jury could understand them and discussing in what way each requirement

would or would not cause a delay or added difficulty in developing the remainder

property.

      For example, the Crossing Requirements state that all utility lines or other

underground facilities to be constructed across a Crosstex pipeline ―must be

installed with a minimum vertical separation of 24 inches between structures,‖

that ―[a]ll facilities crossing a Crosstex pipeline shall be made of, or encased in,

steel pipe with threaded or welded joints the entire width of Crosstex‘s right of

way,‖ and that ―[h]orizontal separations will be determined on a case-by-case

basis.‖     Cross testified that this requirement ―creates a wall underneath the

ground where you can‘t . . . take your utilities.‖ He stated that in the absence of a


                                         8
pipeline, such facilities are not normally required to be made of or encased in

steel pipe.   Cross stated that the ―case-by-case basis‖ language ―basically

means‖ that Crosstex has the right ―to tell you where to place your . . . utility.‖

The document contains similar requirements for all underground electrical cables

and for any underground fiber optic cables.

      Another requirement provides that no paving may be placed on Crosstex‘s

right of way without written permission from Crosstex. When paving is permitted,

any proposed roads, streets, or driveways must be constructed with a minimum

cover of forty-eight inches, including the subgrade. All other surfaces within the

right of way must provide a minimum of thirty-six inches under the right of way.

Any other paving—such as a parking lot—must be reinforced, not exceed four

inches of thickness, be sectioned in ten-foot by fifteen-foot panels, contain lifting

rings, and conform to the minimum cover requirements.           Cross testified that

restrictions provided by Crosstex ―excludes any parking lot that [he‘s] ever seen‖

and that ―[b]asically, it tells me that you can‘t build—you can‘t build a parking lot

in our —in our easement is what that means to me, because you can‘t build a 4-

inch thick parking lot.‖ He stated that ―it basically means [that] Crosstex has

ultimate control over whether or not you place parking lots, roadways, driveways,

alleyways, any paving on or over or across their—their easement.‖

      Cross stated that as an engineer advising a buyer of that tract seeking to

develop it, he would tell the potential buyer that ―it means I may not be able to

build my parking lot or my roadway or my driveway or my fire lane . . . where I


                                         9
need to put it, or where it‘s best for my development.‖ Cross also noted that any

parking lot would have to be built in panel sections so that pieces of it could be

removed as needed for access to the pipeline. He also noted that because any

paving over the easement had to be reinforced, Crosstex is ―basically dictating‖

that the paving be concrete. On cross-examination, Cross testified that these

requirements can restrict the kind of development that can be done on the

property. He mentioned that if the easement restricts the size of the parking lot

that can be built, that has an effect on the size of the building you can construct

because buildings, based on their use, require a certain number of parking

spaces per square foot of building. He also referenced a development he had

worked on as an example of a project in which the parking lot size had been

restricted by the presence of a pipeline easement.

      As for other structures on the easement, the Crossing Requirements state

that ―[n]o signs, monuments, building, structures, manholes, shrubbery, or trees

shall be located within a Crosstex right of way and easement area,‖ and no fence

may be placed across the right of way without Crosstex‘s permission. If a fence

is permitted, fourteen-foot gates must be installed on the right of way. Cross

testified that the restriction ―tells me I can‘t even plant trees or shrubs‖ in the

easement area. Thus, any potential developer of the remainder property would

face the possibility of putting no landscaping, no fencing, no driveways, no

parking lots, and no other paving over the easement, and would have to consider




                                        10
what kind of development could work on the property with those kinds of

restrictions.

       Cross stated that pipeline companies can be difficult to work with and that

when a developer brings him more than one property to develop, he typically

suggests that ―they can find a similar property without the gas pipeline easement

. . . because of the unknowns, like control, that they may have in developing

around the gas pipeline easement.‖ Cross testified that to some degree, gas

pipelines like the Crosstex line always cause problems for development.

       A civil engineer experienced in site and land development projects, Cross

explained to the jury what these requirements would entail for anyone wishing to

develop the property in any manner.       His testimony was not limited to any

particular kind of development—for example, what difficulties someone

subdividing the property into lots would face. Instead, he testified to how the

restrictions would or would not add complications to development of any kind.

       Keeping the above in mind, we now turn to Crosstex‘s arguments about

Cross‘s testimony. We begin with Crosstex‘s argument that Cross‘s testimony

was no evidence of damages because it was entirely speculative.

1. Whether Cross’s testimony is speculative and impermissibly based on

hypothetical subdivisions.

       Crosstex points out that because the property has no improvements on it,

Cross could not testify to problems that the condemnation caused to any existing

development, and therefore testimony about any problems a developer might


                                        11
have is purely hypothetical. And, Crosstex argues, because Cross‘s testimony

was based on hypothetical development plans it cannot form the basis of a

reliable expert opinion, and because his testimony was nothing more than

speculation and conjecture as to possible future land development, ―untethered

to any real development plan,‖ it was no evidence at all.

      Crosstex is correct that testimony that is too speculative is unreliable and

should not be admitted by the trial court.13          And in many circumstances,

testimony about hypothetical developments is no evidence from which a jury may

make determinations about market value.14 But all valuation opinion involves

some level of speculation.15       The question here is what kind of valuation



      13
        Exxon Pipeline Co. v. Zwahr, 88 S.W.3d 623, 629 (Tex. 2002) (stating
that evidence is unreliable if it is no more than unsupported speculation).
      14
        See, e.g., City of Austin v. Cannizzo, 153 Tex. 324, 335, 267 S.W.2d
808, 816 (1954) (holding that, in a condemnation trial respecting 4.57 acres of
unimproved land, ―prices paid for improved lots and the value assigned to
improved lots in recent sales is not admissible‖ for failing the test of similarity and
that ―[o]pinion testimony as to the front[-]foot value of nonexistent lots in a
hypothetical subdivision is too speculative to be admitted as direct evidence of
market value‖); see also State v. Willey, 360 S.W.2d 524, 525 (Tex. 1962) (citing
Cannizzo and holding that, in a condemnation trial respecting three acres of
unimproved land, Willey could not ―show what the price of the lots would be if
[the land were] subdivided‖).
      15
        Tex. Pipe Line Co. v. Hunt, 149 Tex. 33, 40–41, 228 S.W.2d 151, 155–56
(1950) (noting that the issue of depreciated market value is largely a matter of
opinion evidence and that all opinion is ―at best something of a speculation‖);
LaSalle Pipeline L.P. v. Donnell Lands, L.P., 336 S.W.3d 306, 315 (Tex. App.—
San Antonio 2010, pet. filed) (stating that, ―[a]s the Texas Supreme Court has
recognized [in Hunt], all appraisal opinion is at best something of a speculation‖).


                                          12
testimony is reliable, probative evidence of market value and what is not and in

which category Cross‘s testimony best fits.

      One method for establishing the market value for property is the

comparable sales approach under which the appraiser (1) finds data for sales of

similar property and then (2) adjusts those sales prices up or down based on

differences between those properties and the property being valued. 16

Comparable sales must involve land with similar characteristics.17 A trial court

should refuse to admit a sale as comparable ―if the comparison is so attenuated

that the appraiser and the fact-finder cannot make valid adjustments for these

differences.‖18

      Crosstex is correct that when the property being valued is undeveloped,

―one seeking to prove the value of such a tract of land may not show what the

price of the lots would be if subdivided, or show the price for which already

subdivided lots were selling.‖19 This kind of evidence fails for two reasons: such

evidence ―tends to cause the jury to value the land as lots, presumably at a




      16
         City of Harlingen v. Estate of Sharboneau, 48 S.W.3d 177, 182 (Tex.
2001).
      17
         Id.
      18
         Id.
      19
         Willey, 360 S.W.2d at 525.


                                       13
higher market value,‖20 and the sales price of individual, improved lots does not

meet the test of similarity.21 In other words, property that has been subdivided

into lots is too dissimilar to undeveloped property, rendering a comparison too

attenuated for the appraiser to make valid adjustments for the differences

between the properties, and a jury might assign more value to an undeveloped

property than its actual market value when presented with plans of hypothetical

lots. Thus, a party who wants to establish the market value of an undeveloped

tract of land may not do so by drawing up hypothetical plans of nonexistent

subdivisions and then developing an opinion about the market value for the tract

based on what those individual hypothetical lots could sell for.22 A party may,

however, testify about the adaptability of a particular property for use as a

subdivision.23



      20
         Boswell v. Brazos Elec. Power Co-op., Inc., 910 S.W.2d 593, 601 (Tex.
App.—Fort Worth 1995, writ denied); see also Lower Nueces River Water Supply
Dist. v. Collins, 357 S.W.2d 449, 452 (Tex. Civ. App.—San Antonio 1962, writ
ref‘d n.r.e.) (―[W]here the property condemned is raw acreage it is not proper to
admit in evidence hypothetical plats of nonexistent subdivisions, the reason
being that they tend to cause the jury to value the land as lots.‖).
      21
        Cannizzo, 267 S.W.2d at 816; see also Sharboneau, 48 S.W.3d at 187
(Baker, J., concurring).
      22
        Boswell, 910 S.W.2d at 601; see also Collins, 357 S.W.2d at 452
(―Opinion testimony as to the value must be based upon the value of the land as
an entirety and not in parcels, unless there is some reason to value it in parcels,
such as differences in the nature of the land.‖).
      23
        Boswell, 910 S.W.2d at 602.


                                        14
      Evidence of factors affecting the marketability of property is admissible for

establishing damages in condemnation suits. For example, fear of a proposed

pipeline in the mind of the public may be relevant to a determination of the

market value of taken property.24 The perception that potential future annexation

of property could limit the property‘s use is another example of a circumstance

that may be properly considered in assessing the current value a willing buyer

and seller would place on the property.25

      Although Crosstex points out the rule in condemnation valuation cases that

―[e]vidence should be excluded relating to remote, speculative, and conjectural

uses, as well as injuries, which are not reflected in the present market value of

the property,‖ that is only part of the rule.26 The Supreme Court of Texas has

also said that generally, it is proper to admit evidence ―upon all such matters as

suitability and adaptability, surroundings, conditions before and after, and all

      24
         See Heddin v. Delhi Gas Pipeline Co., 522 S.W.2d 886, 888 (Tex. 1975)
(stating that fear of a proposed pipeline is relevant to a determination of damages
in a condemnation suit when there is a basis in reason or experience for the fear;
such fear enters into the calculation of persons who deal in the buying and selling
of similar property; and there is depreciation of market value because of the
existence of such fear); Stinson v. Arkla Energy Res., 823 S.W.2d 770, 771 (Tex.
App.—Texarkana 1992, no writ) (same); see also Hunt, 149 Tex. at 41, 228
S.W.2d at 156 (noting that the supposition that market value might be adversely
affected by the existence of the pipeline is not unreasonable).
      25
        State v. Ledrec, Inc., 366 S.W.3d 305, 311 (Tex. App.—Fort Worth 2012,
no pet.).
      26
       State v. Carpenter, 126 Tex. 604, 615, 89 S.W.2d 194, 200 (1936)
disapproved of in part on other grounds by State v. Meyer, 403 S.W.2d 366 (Tex.
1966).


                                        15
circumstances which tend to increase or diminish the present market value.‖ 27 It

is only remote, speculative, and conjectural uses that are not reflected in the

property‘s value that should be excluded.

      If Cross‘s testimony, then, were of remote or speculative future uses or

future injuries that would not be reflected in the market value of the property at

the time of the taking, then it should have been excluded. But Cross‘s testimony

related to real circumstances—the additional complications that arise when

developing around a pipeline and the manner in which Crosstex exercises its

rights under its easements.     Cross‘s testimony that a buyer would have to

consider the pipeline‘s presence and Crosstex‘s easement in deciding to what

use the property could be put is not mere speculation. This testimony related to

factors that a willing buyer and willing seller would consider in determining the

market value of the property at the time of the taking. To the extent that these

circumstances affect the property‘s marketability and would be reflected in the

property‘s market value, the testimony was relevant.

      Cross did not give an opinion on the market value of the property, did not

testify about a hypothetical subdivision plan, and did not attempt to compare the

unimproved property with improved property. The cases prohibiting testimony

      27
         Id.; see also Gulf Coast Irrigation Co. v. Gary, 118 Tex. 469, 480, 14
S.W.2d 266, 271 (1929) (―[W]hen the whole of the tract is not taken, . . . the kind
and character of easement condemned, and the manner in which the rights of
the condemnor are to be exercised and maintained, and the rights and privileges
left in the owner, may properly be taken into consideration in assessing the
damages.‖).


                                        16
about using the market value of hypothetical subdivisions to prove the market

value of unimproved land are simply not applicable to Cross‘s testimony.28 His

testimony was not the kind of hypothetical speculative development testimony

prohibited by Texas law.

      Crosstex argues that Cross drew up hypothetical development plans and

then testified about three hypothetical driveways in order to show damage to the

remainder. But Cross only testified about the plans and the driveways when

asked about them on cross-examination.         That was not the focus of his

testimony. And his testimony with respect to those plans was that the plans were

only drawn up as examples. He did not base a conclusion about damages or

even about development difficulties for the remainder property on those plans.

      Crosstex relies in part on State v. Delaney, in which the Supreme Court

stated that ―while condemned property may be appraised at its highest and best

use, remaining property on which there are no improvements and to which

reasonable access remains, is not damaged simply because hypothetical

development plans may have to be modified.‖29               Delaney is readily

distinguishable, however. In Delaney, landowners sued the State for inverse

condemnation, claiming that the State‘s removal of a road abutting their property


      28
        See Sharboneau, 48 S.W.3d at 183 (―Because Mrs. Sharboneau did not
offer evidence of individual lot sales as comparable to her own undivided
property, [her expert‘s] testimony is not precluded by Willey and Cannizzo.‖).
      29
       State v. Delaney, 197 S.W.3d 297, 300 (Tex. 2006) (citation omitted).


                                       17
caused substantial and material impairment of access to their property. 30 The

Delaney court reiterated its previous holding in Santikos that, with respect to

unimproved property, ―an impairment claim cannot be sustained on the basis that

‗someday a developer might want to build a driveway at the single most difficult

and expensive location on the entire property.‘‖31 Delaney does not stand for the

proposition that a landowner may never recover for damages to unimproved

property based on problems for and restrictions on development created by a

taking and affecting the property‘s market value.

      Crosstex also points to Dawmar Partners32 for the proposition that

appraisal testimony cannot be based on speculative or hypothetical uses, and to

Carpenter33 for the proposition that evidence of remote, speculative, and

conjectural uses should be excluded. Dawmar Partners is another impairment of

access case. The Supreme Court, as it had in Delaney, once again held that a

landowner may not recover for impairment of access based on speculative or

hypothetical uses of unimproved remainder property.34 The court held that the

restrictions of access in that case ―resulted only in increased circuity of travel,

      30
        Id. at 298–99.
      31
        Id. at 298 (citing County of Bexar v. Santikos, 144 S.W.3d 455, 460–61
(Tex. 2004)).
      32
        State v. Dawmar Partners, Ltd., 267 S.W.3d 875, 880 (Tex. 2008).
      33
        Carpenter, 89 S.W.2d at 200.
      34
        Dawmar Partners, 267 S.W.3d at 879.


                                        18
which this Court has repeatedly held is not compensable.‖ 35 But like Delaney,

Dawmar Partners does not stand for the proposition that a landowner may never

recover for damages to unimproved property based on a decrease in market

value because of potential difficulties in development resulting from the taking.

      As argued by Crosstex and as stated above, the Carpenter court stated

that ―[e]vidence should be excluded relating to remote, speculative, and

conjectural uses, as well as injuries, which are not reflected in the present market

value of the property.‖36 But in the immediately previous sentence, the Carpenter

court stated that ―[g]enerally, it may be said that it is proper as touching the

matter of the value and depreciation in value to admit evidence upon all such

matters as suitability and adaptability, surroundings, conditions before and after,

and all circumstances which tend to increase or diminish the present market

value.‖37 So although evidence is to be excluded if it is entirely speculative and

―not reflected in the present market value of the property,‖ evidence in

condemnation cases is not restricted to only the use to which the land is currently

being put.   Evidence of the property‘s condition and adaptability that would



      35
        Id. at 880.
      36
        Carpenter, 89 S.W.2d at 200.
      37
        Id.; see also State v. Windham, 837 S.W.2d 73, 77 (Tex. 1992) (―In
deciding market value the jury is permitted to consider all of the uses to which the
property is reasonably adaptable and for which it is, or in all reasonable
probability will become, available within the foreseeable future.‖).


                                        19
increase or decrease the present market value of the property is, generally

speaking, properly admissible.38

      We also point out that another case cited by Crosstex, Cannizzo,39 does

not bar the kind of testimony offered by Cross. In Cannizzo, the landowners

were not offering evidence valuation of the property based on what it would sell

for to a developer who hoped to subdivide the property at some point in the

future. The landowners there ―were seeking valuation of their property as if it

were a developed, primarily residential subdivision.‖40      In our case, the

landowners are not seeking valuation of their property as if it were already

subdivided as in Cannizzo. Instead, they produced testimony about the value of

the property to a developer who would take into consideration the uses to which

the property could reasonably be put.

      In summary, Crosstex argues that because the land is currently

undeveloped, Cross‘s testimony about problems a developer would face are

impermissibly hypothetical.   But even Crosstex‘s own expert agreed that the

highest and best use of this property is a blend of residential and commercial

development.   That means that the market value of the property should be

determined giving consideration to what a willing buyer would pay for the

      38
       Carpenter, 89 S.W.2d at 200.
      39
       Cannizzo, 267 S.W.2d at 816.
      40
       See In re State, 355 S.W.3d 611, 616 (Tex. 2011) (discussing Willey and
Cannizzo) (orig. proceeding) (emphasis added).


                                        20
property for that use.41        But Cross‘s testimony was evidence that any

development over or near the easement would face complications because of

Crosstex‘s pipeline and easement. If a developer wants to build a driveway,

parking lot, or any other kind of paving over the easement; landscape over the

easement; run utilities around the pipeline; or put a fence across the easement,

the developer has to address Crosstex‘s requirements. In this case, a statement

as to what actual use the land will ultimately be put by a hypothetical buyer is

speculative. But Cross‘s testimony, which related to the fact that development

will be more complicated and development options more limited because of the

pipeline, is not.

       Because the prohibition on speculative testimony and on value testimony

based on hypothetical subdivision plans does not bar Cross‘s testimony, we

overrule this part of Crosstex‘s first issue.

2. Whether Cross’s testimony was no evidence because it only supported

a claim of impaired access.

       Crosstex next argues that the damages asserted by the Buttons through

Cross‘s testimony relates to impaired access to the property, which is an injury

that is not compensable under Texas law unless the access is substantially

impaired. As Crosstex points out, damages that result merely from traffic being

required to travel a more circuitous route to reach the condemnee‘s property are


       41
        See Carpenter, 89 S.W.2d at 200.


                                          21
not compensable.42 We would therefore agree with Crosstex‘s argument if Cross

testified merely that any potential developer would have to design plans such that

the driveway did not run across the pipeline and therefore an impairment existed

to accessing the remainder property. Because there was no evidence produced

by the Buttons that there would be no other way to access the remainder

property except over the pipeline, they did not establish substantial impairment to

the remainder. So if, as Crosstex claims, their theory of damages was based on

impaired access, there would be no evidence of damages. But Crosstex is not

correct that the Buttons‘ theory of damages was access impairment.

      As stated above, the Buttons argued that because of the pipeline and

easement, development of the remainder property would be more complicated

and that even though part of the property had a highest and best use for

commercial development, the market potential for commercial development had

been negatively affected by the easement, and the market value of the property

was decreased thereby.        Because the Buttons damages theory and Cross‘s

testimony did not hinge on impaired vehicle access to the property, we overrule

this part of Crosstex‘s first issue.




      42
        State v. Bristol Hotel Asset Co., 293 S.W.3d 170, 174 (Tex. 2009)
(quoting State v. Wood Oil Distrib., Inc., 751 S.W.2d 863, 865 (Tex. 1988)).


                                        22
B. Wickliffe: Appraisal Testimony

      The second part of Crosstex‘s first issue is that Wickliffe‘s testimony is no

evidence of damages.        Crosstex raises three main complaints related to

Wickliffe‘s testimony:    (1) Wickliffe‘s reliance on Cross‘s testimony fatally

undermines her own testimony; (2) Wickliffe‘s analysis improperly assumed a

change in use and zoning that was unsupported by and inconsistent with known

evidence; and (3) Wickliffe‘s comparative-sales analysis is unreliable and

irrelevant.

      In some of its arguments, Crosstex complains about the underlying data to

support Wickliffe‘s valuation opinion. The Supreme Court once held the view that

―[w]hile lack of supportive market data would tend to diminish the reliability of

expert testimony, such goes to the weight and not the propriety of evidence.‖ 43 In

more recent cases addressing reliability and expert testimony, the Supreme

Court has indicated that examination of the facts underlying an expert‘s opinion is

a part of determining the reliability of the expert‘s opinion.44 At least one court of

appeals has relied on Wheeler to hold that to the extent lack of market data

would affect the reliability of an expert‘s appraisal opinion, it does not necessarily


      43
        Tex. Elec. Serv. Co. v. Wheeler, 551 S.W.2d 341, 342–43 (Tex. 1977).
      44
        See, e.g., Ford Motor Co. v. Ledesma, 242 S.W.3d 32, 38–39 (Tex.
2007) (stating that an expert‘s testimony must have a reliable foundation to be
admissible); Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 579 (Tex. 2006) (―In
determining reliability, the trial court ‗should undertake a rigorous examination of
the facts on which the expert relies.‘‖) (citation omitted).


                                         23
make the data inadmissible.45 We need not determine whether a lack of market

data to support a valuation opinion makes an opinion too unreliable to constitute

admissible evidence because the arguments Crosstex raises about the reliability

of Wickliffe‘s valuation testimony relate to whether the testimony constitutes

sufficient evidence to support the jury‘s verdict and not to whether the evidence

should have been admitted in the first place.

1.   Whether Wickliffe’s reliance on Cross’s testimony undermines her

testimony.

      Crosstex argues that Wickliffe‘s reliance on Cross‘s irrelevant and

unreliable testimony fatally undermines her own testimony. It is unclear to what

extent, if any, Wickliffe used Cross‘s report in formulating her opinion.46 But to

the extent Wickliffe used Cross‘s report in forming her valuation opinion, she

could have correctly used his report as part of an assessment of what value a

willing buyer would place on the remainder because of the perception that

Crosstex‘s easement could limit the property‘s use. An expert may consider the

property‘s potential for future uses as well as the perception of the property‘s

potential for future uses in determining what a willing buyer would consider in


      45
       McKinney Indep. Sch. Dist. v. Carlisle Grace, Ltd., 222 S.W.3d 878, 882
(Tex. App.—Dallas 2007, pet. denied).
      46
         See 2 R.R. 134-35, 138; 4 R.R. 220, 248-51. The language from
Wickliffe‘s testimony that Crosstex quotes in its brief that Cross‘s analysis ―was
part of what made up [her] opinion‖ was in answer to a question from Crosstex
about her opinions formed in other cases, not this one. See 4 R.R. 250.


                                        24
deciding whether to buy a property and for how much.47 And because we have

determined that Cross‘s testimony was not irrelevant and unreliable for the

reasons asserted by Crosstex, its argument here is unpersuasive. We overrule

this part of Crosstex‘s first issue.

2. Whether Wickliffe’s analysis improperly assumed a change in use and

zoning unsupported by evidence.

      In support of this argument, Crosstex first contends that Wickliffe assumed

a change in the use and zoning of the property in order to inflate the calculation

of damages to the remainder and that the gap between the evidence presented

at trial and her highest and best use assumptions was so great as to make her

conclusions no evidence. Crosstex argues that in considering highest and best

use, speculative and hypothetical uses cannot be considered, and there was no

evidence of any current or proposed development on the property. Wickliffe

nonetheless valued the property as mixed residential and commercial use,

changing the zoning on twenty-six acres of the tract from residential to



      47
        See Ledrec, 366 S.W.3d at 311 (holding that an expert‘s testimony was
not based on a speculative or remote possibility—specifically, what value the
property would have in the future at the time of a future annexation—but instead
was based on an assessment of the current value a willing buyer and seller
would place on the remainder property as of the date of taking because of the
perception that annexation could limit the property‘s use); see also Interstate
Northborough P’ship v. State, 66 S.W.3d 213, 221 (Tex. 2001) (discussing State
v. Schmidt, 867 S.W.2d 769 (Tex. 1993), and holding that the condemnee‘s
complaint about how the condemnor‘s use of the condemned property affected
the remainder property gave rise to compensable damages).


                                       25
commercial even though there was no official act of any governmental body

implying that these acres would at some point in the future be zoned commercial.

      We first point out that Crosstex‘s expert agreed with Wickliffe that the

highest and best use for the property was a mix of residential and commercial

development. So although Crosstex argues in its brief that the Buttons needed

to rebut the presumption that leaving the land undeveloped was its highest and

best use and that they failed to do so, this argument is unpersuasive because its

own expert agreed with Wickliffe.      Thus, the testimony at trial supported

Wickliffe‘s assertion that the property‘s highest and best use was a mix of

residential and commercial development.          As both sides agreed that

development was the highest and best use for the property, it was not improper

for Wickliffe to develop on opinion on the basis that such development was the

property‘s highest and best use. The only dispute on this point, then, was not

over whether the highest and best use for the Buttons‘ property was as

developed property but over how much of the Buttons‘ property had a highest

and best use as commercial development as opposed to residential.

      We therefore turn to Crosstex‘s argument that twenty-six of the fifty-two

acres of the Buttons‘ property that Wickliffe valued as commercial property were

zoned as residential at the time of the taking and that Wickliffe ―upzoned‖ these

acres with no basis for doing so. Crosstex argues that for all twenty-six acres

that Wickliffe ―upzoned,‖ she provided ―no actual or specific evidence

demonstrating a probability of a zoning change.‖ Crosstex further argues that


                                       26
there was no evidence of an actual need for more commercial zoning, no

evidence of any current plans to develop the property, and no temporal evidence

that any change in zoning would occur in the near future.

      Wickliffe based her market value opinion on the assumption that 26.26

acres of the property could be zoned commercial in addition to the 25.83 acres

were already zoned that way. Approximately fourteen of the twenty-six acres

were included in the city‘s future land use plan as zoned for commercial use.

The remaining twelve acres ―upzoned‖ by Wickliffe were not included as

commercially zoned in the future land use plan.

      The record shows that Wickliffe did not value the twenty-six acres as

though commercial zoning were already in place at the time of the taking. She

valued that property ―not as if the zoning was in place but as if it [were]

reasonably probable for the zoning to be obtained.‖ That is, she determined the

market value of the property considering the probability that a buyer could obtain

commercial zoning on that part of the property in the near future and the effect

that this probability had on the property‘s value. She specifically noted that in her

appraisal, she valued the property at a lower value than she would have if the

zoning were already in place.

      The Supreme Court has stated that it ―is a matter of common knowledge

that cities frequently lift zoning ordinances or reclassify property in particular

zones when the business or wants of the community justifies that type of action




                                         27
in the interest of the general public welfare.‖48 Thus, ―if it appears reasonably

probable to the trial judge that the wants and needs of the particular community

may result, within a reasonable time, in the lifting of restrictions, [the judge]

should admit testimony of present value based on prospective use of the

property for purposes not then available.‖49 So in this case, if it was reasonably

probable that the property‘s zoning could be changed to commercial within a

reasonable time, then Wickliffe properly considered that possibility and the effect

it would have on the property‘s value.50

      In its brief, Crosstex argues that the Buttons produced ―no actual official

documents that supported [Wickliffe‘s] change of use‖ and ―did not testify to any

specifics of her conversations with others, and . . . did not testify that any city

official actually stated that a zoning change would likely take place.‖ It points out

that its own expert testified that the people he spoke with at the city ―indicated

[that] there was nothing in the works for any additional commercial zoning there

and that they did not anticipate any‖ and that he asked them if ―they were aware




      48
        Cannizzo, 267 S.W.2d at 815.
      49
        Id. (emphasis added).
      50
         See id. at 814 (―When[,] however[,] a particular use of property is
prohibited or restricted by law, but there is a reasonable probability that the
prohibition or restriction will be modified or removed in the near future, the effect
of such probability upon the value of the property may be taken into
consideration.‖ (emphasis added)).


                                           28
of anything anticipated or whether they felt like that . . . might occur, and the

answer was no.‖

      This valuation situation was not one in which the entire property was, for

example, residential, and Wickliffe claimed that the highest and best use was

commercial even though nothing indicated that the landowner would be able to

get approval for rezoning and the facts actually suggested the opposite. In this

case, part of the property is already zoned commercial, and the question is

whether Wickliffe‘s opinion is unreliable because she concluded from the facts

that a buyer and seller would contemplate that an additional twelve to twenty-six

acres of the property could be approved for commercial zoning in the reasonably

foreseeable future and whether she had information from which she could reach

that conclusion. We must also note that the testimony at trial suggested that part

of the property that Wickliffe ―upzoned‖ was in the easement, and Crosstex

expressly does not complain about the value of the easement on appeal.

Crosstex apparently then only takes issue with the part of the ―upzoned‖ property

that was not in the easement.

      Although Crosstex takes issue with the fact that Wickliffe had no official

commitment for approval of rezoning already in place and that no definite

development plans existed, we do not agree that the case law requires a

testifying expert to make this kind of showing. The cases that include language

even close to that effect are distinguishable. For example, in Dawmar Partners,

the Supreme Court pointed out that ―the property is zoned for residential use, and


                                       29
there is no evidence of a pending request for a zoning change, existing

commercial development plans, or a contract for commercial use.‖51 But, again,

Dawmar Partners is a denial-of-access case, and this statement was made in

connection with the court‘s conclusion that ―[t]his case . . . lacks evidence of a

material and substantial impairment of access.‖52 The court pointed out that the

property‘s unimproved state, with no development plans in the works and with

access to the property from two other roads, refuted any suggestion that the

remainder property had been damaged because access to one side of the

property was impaired.53 Thus, we look at Wickliffe‘s testimony about why she

―upzoned‖ twenty-six acres not to see if she rebutted the presumption that the

property‘s highest and best use was to leave it undeveloped but to see if it

supports her valuation opinion of the property based on its value as property that

can be developed. The question here was how much of the property could an

expert consider as having a reasonable probability of obtaining commercial

zoning in the reasonably foreseeable future for purposes of determining what the

market value of the property is.

      We also disagree that the law requires specific temporal evidence of when

a suggested zoning change will occur.       We do not believe the ―near future‖


      51
        Dawmar Partners, 267 S.W.3d at 880.
      52
        Id. at 879.
      53
        Id.


                                       30
language of Zwahr54 and Cannizzo55 relied on by Crosstex sets up a different rule

than the ―foreseeable future‖ and ―reasonable time‖ language used elsewhere. 56

We do not believe that the law required the Buttons to produce temporal

evidence showing exactly what time frame a change of zoning would definitely

occur or for that matter that it provides any specific guidance on what time frame

the phrase ―near future‖ encompasses. And we point out that in nuisance cases,

the Supreme Court has acknowledged that ―estimates of market value normally

rest on expectations not about future days but about future years.‖57



      54
        Zwahr, 88 S.W.3d at 628 (―The existing use of the land, in this case,
cotton farming, is its presumed highest and best use, but the landowner can
rebut this presumption by showing a reasonable probability that when the taking
occurred, the property was adaptable and needed or would likely be needed in
the near future for another use.‖).
      55
        Cannizzo, 267 S.W.2d at 814 (stating that uses may be considered even
if that use on the property is restricted by law when there is ―a reasonable
probability that the prohibition or restriction will be modified or removed in the
near future‖).
      56
        See, e.g., Windham, 837 S.W.2d at 77 (stating that ―[i]n deciding market
value the jury is permitted to consider all of the uses to which the property is
reasonably adaptable and for which it is, or in all reasonable probability will
become, available within the foreseeable future‖ (emphasis added)); Cannizzo,
267 S.W.2d at 815, stating that ―if it appears reasonably probable to the trial
judge that the wants and needs of the particular community may result, within a
reasonable time, in the lifting of restrictions, he should admit testimony of present
value based on prospective use of the property for purposes not then available‖
(emphasis added)).
      57
        Schneider Nat’l Carriers, Inc. v. Bates, 147 S.W.3d 264, 277 (Tex. 2004)
(noting also that market values usually reflect expectations about future years
―but not future centuries‖).


                                         31
      To see if Wickliffe provided evidence to support her conclusions, we have

reviewed the record.     In her summary report, Wickliffe stated that she had

conducted interviews with the mayor of Copper Canyon and the city director, and

in both interviews the official ―indicated that the Town 58 would be favorable to the

expansion of the PD-159 zoning to include a significant portion of the adjoining

northern land including frontage along Copper Canyon Rd.‖ She stated that the

officials told her that ―the City would most likely be favorable to expanding this

PD-1 zoning to include the Copper Canyon Rd. frontage as far north as [the]

northwesterly bend in the road‖ and that after analyzing the information she

learned in those interviews as well as the future land use map, she formed an

opinion that ―it is reasonable to conclude that additional PD-1 zoning will be

available for expansion to include a significant portion of the northern adjoining

land and a significant portion of the land fronting Copper Canyon Rd. in the

reasonably foreseeable future.‖

      The trial court conducted a pretrial hearing on Crosstex‘s objections to

Wickliffe‘s testimony. There, Crosstex‘s attorney and the trial court questioned

Wickliffe about how she reached her opinion that there was a reasonable

probability of the zoning changing. She pointed out that of the additional twenty-

      58
       In her report, Wickliffe sometimes describes Copper Canyon as a town
and sometimes as a city.
      59
        In her report, Wickliffe stated that Copper Canyon describes PD-1 zoning
as a ―district that is to provide for a variety of land uses in a human-scaled and
pedestrian-friendly public environment. These uses include retail and office.‖


                                         32
six acres she thought would change zoning, about fourteen acres had been

included as commercial usage in Copper Canyon‘s future land use plan.

      Wickliffe stated that she had a copy of an email that the town administrator

had written in which the administrator referred to the area she ―upzoned‖ as the

―Copper Canyon Development Corridor‖ . . . ―for commercial purposes.‖ The

Buttons‘ attorney asked her about this email, suggesting that it was an email

written in response to an application by the Buttons to have the zoning on their

entire property changed to commercial. The attorney asked if this was the email

in which the official told the Buttons essentially that ―we don‘t think it would be

even in your best interest‖ to have the entire property zoned as commercial, but if

the Buttons would resubmit a survey on seventy-five acres, he did not think

rezoning that much of the property would be an issue because the area was

along the ―Copper Canyon Development Corridor.‖ Wickliffe agreed that there

were references to ―that Copper Canyon Corridor and discussions with City

administrators regarding the potential for even more zoning than what I had

purported in my highest and best use‖ and that she had confirmed this

information with city officials. Crosstex‘s attorney asked her if the application had

been denied, but Wickliffe stated that in fact the Buttons had pulled their

application because the city was in the process of ―firming up‖ its ―long-range

master plan‖ and ―because of the pipeline and all that was going on with the

property,‖ and so the Buttons had decided not to go through the expense of the

survey on seventy-five acres that would have been required for the application.


                                         33
      Wickliffe stated that she spoke to the person who was the city

administrator at the time she began her investigation, the successor city

administrator, the mayor, and some city council members, all of whom gave her

the understanding ―that Copper Canyon Road was being purported to be some

kind of a commercial corridor, at least for a certain depth.‖ She confirmed that to

her knowledge, the city had never taken any action or position adverse to

commercial zoning in the area she had ―upzoned.‖ Wickliffe concluded from her

interviews that ―there‘s no reason to believe that it would be opposed by anyone

in the government or otherwise.      So the surrounding property owners or the

government, everything we have is an indication that that is reasonably probable

within the reasonably foreseeable future.‖      And in forming her opinion as to

market value, she ―discounted what those kinds of uses would sell for to account

for the risk associated with the fact that the zoning was not in place.‖

      At the conclusion of the hearing, the trial court summarized the testimony

on the issue of ―upzoning‖ as follows:

              Here you have a lot of supporting activity by the City. You
      have master plans released for public use and public reliance that at
      least cover portions of the property that is relied upon by this
      appraiser as being commercial-use property. You do not have
      . . . an ordinance passed by the City prior to the date of take that
      imposes some sort of requirement adverse to this conclusion made
      by Ms. Wickliffe. You have only actions that would tend to
      corroborate or support and on which a qualified licensed
      professional real estate appraiser might rely.

      Then at trial, Wickliffe provided background information for the jury. She

told the jury that for part of the property she had ―upzoned,‖ the city had included


                                         34
that property as future commercial property in its future land use plans, and

through interviews, city officials and staff had indicated that ―certainly this Future

Land Use Plan would be followed.‖ Regarding the rest of the ―upzoned‖ property,

she stated that

            In my conversations with the community and looking at the
      development patterns that I had seen in the area and reading
      several of their documents, it appeared to me that they planned on
      this Copper Canyon roadway having at least some portion of the
      property proposed to be a corridor-type zoning, a smaller
      commercial area of zoning, kind of along the frontage of the
      roadways, to create some additional tax dollars to help support the
      residential growth in the area.

            Copper Canyon is a fairly small community, and its
      opportunities for commercial development are fairly limited to those
      areas that are on existing corridors that make some sense and have
      some availability of utilities.

            Combination of those things, along with the fact that the
      property owner themselves had inquired about the possibility of
      zoning a larger area than what I‘ve purported to be commercial, led
      me to the conclusion that the right way a buyer would look at this
      property in the marketplace would be to assume that [the ―upzoned‖
      area] would be utilized for some type of commercial use.

      Wickliffe also told the jury that she had spoken with the former city

administrator about the city‘s master planning process and ―the concepts of other

types of zoning on the property,‖ that she had talked to the current city

administrator who ―has carried the City through . . . some of those rezoning

processes and [has] been overseeing the City‘s Future Land Use Plan for a

while,‖ that she had spoken with the mayor and council members ―to get a feel

for what the political atmosphere was,‖ and that she had talked to market



                                         35
participants, ―the buyers and sellers out in the marketplace, people that had signs

for sale, properties for sale up and down the roadway, or people that had bought

property in the area, to talk with them about what the general atmosphere was in

the neighborhood.‖ From these conversations, Wickliffe drew her opinion about

the probability of commercial zoning on the additional twenty-six acres of the

Buttons‘ property.

      For the approximately fourteen acres that was included in the city‘s future

land use plan, we cannot conclude that Wickliffe‘s opinion about the value of the

property was so unsupported by and inconsistent with known evidence so as to

render the opinion no evidence. Under the facts of this case, and considering

that the city has publicly stated that its goal is to rezone this part of the property

to commercial use in the future, it is reasonable to assume that the city would

approve a request for a zoning change to commercial on that property. It is also

reasonable to assume that a willing buyer would consider that information in

deciding whether to buy the property and at what price and that a willing seller

would consider that information in determining for what price to sell.           And

Wickliffe indicated that it is common for a buyer to buy property with desired

zoning not in place but with the anticipation of obtaining the necessary zoning

change, and that a property with the zoning already in place would have a higher

price than property on which a zoning change was anticipated. Considering that

Wickliffe determined her value for the property not as if the property had that

zoning in place at the time of the taking but what the property would sell for given


                                         36
a reasonable probability that it would have that zoning in the reasonably

foreseeable future, we cannot say her opinion was unreliable and therefore no

evidence on this basis.60

      Regarding the remaining twelve acres that Wickliffe ―upzoned,‖ we again

cannot conclude that her opinion was no evidence of damages. She talked to

city officials and city staff, all of whom indicated that the city would be open to

rezoning the amount she included as future commercial property. Her market

research indicated that the city has limited space for commercial property and

that the area at the time of the taking was growing. Every indication Wickliffe had

was that the city was supportive of rezoning the property for commercial use and

that the community had a market for the property as commercial. Given the

information on which Wickliffe relied, we conclude that Wickliffe‘s opinion that

there was a reasonable probability that the additional twelve acres would be

zoned commercial in the reasonably foreseeable future and that a buyer would

pay more for the property on that basis did not make her value opinion

unreliable.61



      60
        See Cannizzo, 267 S.W.2d at 815; Carlisle Grace, Ltd., 222 S.W.3d at
884–85 (describing the basis for an expert‘s testimony about the feasibility of
residential development for the property, which included testimony that the city‘s
comprehensive plan for the property showed future land use of the property as
low density residential).
      61
       See Carlisle Grace, Ltd., 222 S.W.3d at 884–85 (stating that ―the law
does not require Carlisle Grace to show that the use had already been approved‖
and noting that ―that the City‘s comprehensive plan for the property showed

                                        37
      Crosstex points out that its expert testified that he spoke with city officials,

who confirmed that nothing was ―in the works‖ for changing the zoning on the

property and that they did not anticipate any, but that testimony does not make

Wickliffe‘s conclusion unreliable.   Jurors may believe one expert and not the

other, and the fact that no plans were ―in the works‖ to change the zoning is not

evidence that the city would be opposed to rezoning the property.62

      We recently addressed expert testimony about future government action in

State v. Little Elm Plaza, Ltd.63 That case dealt with testimony that a government

would take an action respecting a property in the future and how that action

would injure the landowner.64 We do not have the same kind of testimony in this

case. And in Little Elm, we observed that in this court, we draw a distinction

between two types of expert testimony about future government action:

      [A]n expert may testify about how an uncertainty with regard to a
      governmental action may have affected the market value (in other
      words, how potential buyers and sellers would weigh the risks
      related to the property) on the date of the taking, but an expert may
      not opine about how that uncertainty will actually be resolved in a
      date after the taking when that opinion is speculative or conjectural.

future land use of the property as low density residential,‖ the same highest and
best use determined by the appraiser).
      62
       See City of Keller, 168 S.W.3d at 819 (stating that jurors are the sole
judges of the credibility of the witnesses and may choose to believe one witness
and disbelieve another).
      63
       No. 02-11-00037CV, 2012 WL 5258695, at *12 (Tex. App.—Fort Worth
October 25, 2012, no pet. h.) (mem. op.).
      64
        Id. at *12–13.


                                         38
In this case, Wickliffe did not testify that Copper Canyon will approve the zoning

change, and therefore the extra twenty-six acres should be valued as if already

commercially zoned.       Instead, she testified about how potential buyers and

sellers would weigh the probability of the zoning being changed. We overrule

this part of Crosstex‘s first issue.

3.   Whether Wickliffe’s comparative-sales analysis is unreliable and

irrelevant.

      Crosstex makes three subarguments in this section.

a. Flawed comparable sales study because of excluded sale.

      Crosstex contends that Wickliffe did not follow the comparable sales

methodology because she ignored from her study a known and obviously

comparable sale in the immediate vicinity of her included sales. Wickliffe testified

that the tract to which Crosstex referred was on a less desirable road than the

other three tracts from that subdivision that she did use (and we observe that

from the plat map, it appears that the tract is also of a quite different shape).

Wickliffe testified that she could have included the property in her analysis by

making an adjustment for the property‘s less desirable location, but nothing in the

record or the case law dictates that she was required to. Comparable sales must

involve land with similar characteristics, but they need not be in the ―immediate

vicinity‖ of the subject land.65 We have found no case law holding that an opinion


      65
        Sharboneau, 48 S.W.3d at 182.


                                        39
on market value is unreliable because it does not include a comparable sale in

the immediate vicinity of the subject property, and Crosstex has not directed us

to any such authority. The record does not show that Crosstex or the Buttons

produced any evidence that accepted appraisal methods require certain sales to

be included. Accordingly, we cannot hold that Wickliffe‘s valuation opinion was

unreliable merely because it did not include a sale that Crosstex believes is

comparable but that Wickliffe did not.

b. Flawed comparable sales study because of included incomparable sale.

      Crosstex next argues that Wickliffe‘s comparable sales study was flawed

because she improperly included plainly incomparable sales. Crosstex takes

issue with three sales in Wickliffe‘s study: (1) a sale off of highway 465, (2) a

sale off of Friendship Road near Lake Ray Roberts, and (3) a property that had

two high-voltage electric transmission lines on it.

      Regarding the first two sales, Crosstex maintains that Wickliffe conceded

that there were huge differences in the values of these two properties but that

she failed to report making any adjustments for their disparities. It asserts that

the sales ―were plainly not comparable even to each other.‖

      When using the comparable sales approach to find the market value of a

subject property, the appraiser finds sales of properties that are similar enough to

the subject property to be considered comparable to the subject property. 66 The


      66
        See id.


                                         40
appraiser then adjusts the price of the comparable sales to negate any

differences between the comparable properties and the subject property that may

be reflected in the price.67 After making those adjustments, the appraiser has an

idea of what the subject property would sell for in the market.

      The ―paired sale‖ approach is similar to the process described above, but

instead of attempting to find what similar properties sell for on the market, the

appraiser attempts to figure out how much a condition on the subject property

affects a property‘s market value.68 The appraiser looks in the marketplace to

find sales of properties that are similar to each other, one with the condition and

one without, and analyzes those sales to determine how much the condition

affects market value. This method can be used to determine if the presence of a

pipeline on a property affects the property‘s market value:

      A widely recognized method of determining whether a particular
      characteristic of property has a positive or negative impact on value
      is a technique known as a paired sales analysis. If the appraiser
      can find two recently sold properties that are virtually identical except
      that one is encumbered by a pipeline or transmission line and one is
      not, these are called paired sales. If the pipeline or transmission line
      is the only significant difference between the two, any difference in

      67
        Id.
      68
        This approach should not be confused with another appraisal technique,
also apparently referred to as a paired sale analysis, in which two sales of the
same property are compared: ―A paired sales analysis compares the selling
price of the same property at two or more dates of sale. If available, the paired
sales analysis will measure the accuracy of an opined adjustment for
appreciation or depreciation in the market.‖ James D. Masterman, The Three
Approaches To Value, Eminent Domain and Land Valuation Litigation, SG059
ALI-ABA 377, 381 (2002).


                                         41
      the sale price may be attributable to the pipeline or transmission line.
      When done correctly, a paired sales analysis can be compelling
      evidence of influences on market value.69

      From her summary report, Wickliffe appeared to have made both types of

comparisons. In the main body of her report, Wickliffe discussed the comparable

sales that she found, the adjustments she made, and the adjusted market value

of those properties. In an addenda, she included a ―pipeline study‖ in which she

conducted a paired sales analysis.

      These two sales complained of by Crosstex here appeared to be part of

her pipeline study rather than the part of her analysis in which she found

properties similar to the Buttons‘ property. That is, they were not each compared

with the Buttons‘ property to find their property‘s market value. Wickliffe found

three properties that she considered similar to each other, one with a pipeline

and two without, and compared the sales prices to figure out what kind of impact

the presence of the pipeline would have on a property.

      In this paired sale analysis, the property with a pipeline sold for $8,000 an

acre. One of the properties without a pipeline sold for $12,404 an acre, and the

other property with no pipeline sold for $22,300 an acre. In her report, Wickliffe

noted that the property that sold for $12,404 an acre had a small creek along one

boundary ―that does contain some flood area in and around it.‖           Her report


      69
       Brandee L. Caswell, A Primer and Update on Damage Claims Based on
Fear and Stigma: There Is A Lot to Learn from the Fear and Loathing in San
Bruno, Prac. Real Est. Law., May 2012, at 21, 26.


                                        42
reflects that she adjusted the price somewhat to account for the physical

differences of the properties.

      Wickliffe did agree with Crosstex‘s attorney that there were huge

differences in the two no-pipeline properties‘ values, but she did not testify that

there were huge differences between the properties themselves (or between

those properties and the Buttons‘ property) for which she needed to make

adjustments to sales prices. Crosstex elicited no such testimony from her, and

her report does not reflect such differences. And Crosstex does not tell us in

what way the properties were so different from each other (or the subject

property) that an adjustment should have or could not be made. 70 Although we

recognize the gap between the sales prices, nothing in the record shows that

Wickliffe should have accounted for significant differences between the

properties and did not. We therefore cannot say that Wickliffe‘s inclusion of

these sales made her opinion so unreliable that it is no evidence. Furthermore,

considering that the jury‘s award reflects that the jury found the property had

been damaged by far less than what Wickliffe found, we cannot say that the

inclusion of these properties in her analysis resulted in an improper verdict.71


      70
        See Sharboneau, 48 S.W.3d at 183 (―The proper inquiry is not whether
Patterson made any use of sales that were dissimilar to the condemned property;
it is whether Patterson‘s appraisal method as a whole was relevant and reliable
evidence of market value.‖).
      71
         Tex. R. App. P. 44.1(a); Romero v. KPH Consolidation, Inc., 166 S.W.3d
212, 225 (Tex. 2005) (stating that to obtain reversal of a judgment based upon an
error in the trial court, the appellant must show that the error occurred and that it

                                         43
      Regarding the property with transmission lines, Crosstex argues that

Wickliffe conceded that the inclusion of this property in her analysis meant that

she did not do a true paired sales analysis; in other words, she ―didn‘t take those

two sales and then compare them to a property within that same general location

to determine the impact of the pipeline and the electric transmission powers.‖

Crosstex argues that it could have been the high voltage lines that reduced that

particular property‘s value rather than the pipeline.        Crosstex asserts that

Wickliffe agreed that she found a sale of a property that had a pipeline but no

electrical transmission line, that the sale was for a higher price than a sale of the

nearby property that had both a pipeline and the transmission line over a small

part of the property, and that this ―could be an indication that that [power line] is

one of the factors‖ to account for a difference between the sales price of those

two tracts.

      At trial, Wickliffe testified about these properties in discussing the

comparable sales she used to determine the market value of the remainder after

the installation of the pipeline. As Crosstex points out, these properties were not

used in a paired sales analysis. Instead, Wickliffe used the sale of the property

with a transmission line as a comparable sale, one of two commercially-zoned

properties with pipelines that she considered comparable to the Buttons‘

property. This comparison was not a ―paired sale‖ analysis because Wickliffe did

probably caused rendition of an improper judgment or probably prevented the
appellant from properly presenting the case to this court).


                                         44
not compare two properties to each other to determine the effect of the pipeline.

She appeared to have just used the property with the transmission line to find

what property like the Buttons‘ property would sell for when burdened by a

pipeline easement.

       As for whether the properties were comparable, Wickliffe discussed the

power line‘s presence briefly. She stated that with respect to the properties with

the electrical transmission lines, the easements on those properties ―were

considered to have similar stigmas and damage compared to [the Buttons‘] gas

pipe   easement   encumbrance,     therefore   no   adjustments   were   deemed

necessary.‖

       That these sales were not a true paired sales analysis—and Wickliffe did

not assert in her report that they were part of a paired sales analysis—does not

mean that these properties could not be used as comparable sales to determine

the market value of the Buttons‘ property after the conveyance of the easement

and the installation of the pipepline. The assumption that electric power lines

could affect a property‘s value is not unreasonable.72 As an expert, Wickliffe had

to decide whether it was appropriate to make adjustments for differences

between properties, and, as the fact finder, the jury had to determine the


       72
         See Hunt, 228 S.W.2d at 156 (holding that an assumption that a pipeline
may affect a property‘s market value ―is hardly less reasonable‖ than a
supposition ―that an electric power line across a tract may reduce its market
value by reason of interference with radio reception of future dwellers on the
tract‖).


                                       45
credibility and weight to be given to her testimony.73 Whether power lines are too

dissimilar to a pipeline to make an apt comparison is a determination for the fact-

finder to make.74 Crosstex does not argue that Wickliffe‘s conclusion about the

―stigma‖ damage from transmission lines being similar to that from having a

pipeline easement was incorrect. Crosstex does not argue that the comparison

between the properties is too attenuated for Wickliffe to make adjustments or on

what basis it makes that conclusion. And it does not argue that the other paired

sales analysis that Wickliffe conducted (in addition to the one it complains of

above) does not support the jury‘s verdict. Because we cannot conclude that the

inclusion of these sales made her entire opinion unreliable, we overrule this part

of Crosstex‘s first issue.75

c. Flawed comparable sales study because of a blended property value.

      Finally under this argument, Crosstex argues that Wickliffe‘s ―concoction of

what she called a ‗blended‘ property value‖ destroyed any reliability that

remained in her comparable sales analysis. Crosstex contends that there was


      73
       See Collin County v. Hixon Family P’ship, Ltd., 365 S.W.3d 860, 873
(Tex. App.—Dallas 2012, pet. denied).
      74
         Sharboneau, 48 S.W.3d at 182 (stating that a comparison is too
attenuated when the appraiser and the fact-finder cannot make valid adjustments
for differences between the compared properties).
      75
        Hunt, 228 S.W.2d at 156 (―Of the various and evidently qualified
witnesses who testified in this case to a substantial depreciation in market value
we cannot say that every reason given in support of these opinions was invalid at
law so as to render all the testimony a nullity.‖)


                                        46
no evidence that this blended rate was mathematically tied to any of the

comparable sales or that it was tethered to any fact, repeatable calculation, or

objective analysis.

      Wickliffe testified that she used an average per-square-foot price and that

she referred to her resulting calculation as a ―blended value.‖ The average per-

square-foot price she came up with for the market value before the taking was

$2.50 per square foot. To come up with this amount, she first determined how

much of the property was zoned residential and what she thought that property

was worth per square foot. She then determined how much of the property was

either already zoned commercial or would probably be zoned commercial in the

foreseeable future, and she valued this part of the property based on what a

willing buyer would pay considering that the commercial zoning was not in place

but that ―it was reasonably probable for the zoning to be obtained.‖

      Wickliffe developed an appraisal of the market value this way to show what

a buyer would pay for the whole property, not just the commercial part or just the

residential part. She stated that in her opinion it would not be fair ―to take those

two individual components and add them together to arrive at an opinion of value

for the subject‖ because she believed ―that would escalate the value of the

subject, based on the fact that the zoning is not in place.‖ She noted that some

of the properties she used for comparison were also sold for commercial prices

even though the properties were not zoned commercial, but ―it still is a risk and a

time fact that a buyer would consider.‖ Accordingly, because she believed the


                                        47
residential and commercial components of the Buttons‘ property would sell

together, ―if you take these individual indicators, you‘re going to see a number

higher than what my actual opinion of the whole property is.‖

      After conducting her sales comparison analysis, Wickliffe determined that

the value of the residential component of the tract was $1.15 per square foot and

the value of the commercial component was $5.40 per square foot. She then

adjusted the value and came up with an average per-square-foot price of $2.50

per square foot, giving the 144 acres of property a value of $15,771,443 before

the taking, which she rounded down to $15,771,400.

      Wickliffe noted that in her opinion, fifty-two acres of the property had the

potential to be commercial and that ―[i]f you just did the math, that would indicate

about $12,250,000 for the commercial component of the tract.‖ But because she

thought it would be overstating the value of the property to simply take the two

individual values for the residential component and for the commercial

component and add them, she ―applied an economic discount for the risk factor

that the zoning wasn‘t in place.‖ In doing so, she determined that ―the actual

indicator for the commercial component was about $11,400,000.‖

      From this testimony, we can determine how much of her total value

calculation was based on commercial and how much was based on residential,

how much she valued the commercial property per acre, and how much she

discounted the commercial section to compensate for not having zoning in place

for the entire fifty-two acres. As Wickliffe testified, one acre is 43,560 square


                                        48
feet. Multiplying that number by fifty-two (acres) and then by 5.40 (the price per

square foot for commercial zoning) results in a value of $12,231,648, a little

under her value of ―about $12,250,000.‖ We can then see how much Wickliffe

discounted the property‘s value because of the risk associated with twenty-six of

the acres not yet having commercial zoning in place. And taking her estimate of

the market value of the property and dividing it by the total number of square feet

results in a price per square foot of $2.4999, or $2.50—the value that she

reported.   We can repeat her calculations for the per-square-foot value she

reported after the taking.    As far as whether her values were tied to her

comparable sales analysis, Wickliffe explained to the jury her sales comparison

approach and how she reached her conclusions about the value of the

commercial portions of the property and the residential portions of the property

both before and after the taking.

      Although Crosstex argues that Wickliffe came up with her value ―seemingly

out of thin air,‖ not ―tethered to any fact, repeatable calculation, or objective

analysis,‖ her trial testimony makes it clear that the value she used is the

average price per-square-foot for the property based on her determinations, after

a sales comparison analysis, of what the residential and commercial parts of the

property were worth. Crosstex makes no argument on appeal that using an

average per-square-foot valuation is improper under the law or under accepted

appraisal standards, and we found nothing in the record to that effect. We did




                                        49
find, however, at least one other case in which a similar method of valuation was

used.76

      The Buttons also point out that Wickliffe testified (and that appraisal

standards provide) that when valuing property with different uses, valuing the

uses separately and then adding those values together may show a figure that is

higher or lower than the actual value of the total property. We cannot agree that

Wickliffe‘s valuation was ―out of thin air‖ and not tethered to any objective

analysis. We overrule the remainder of Crosstex‘s first issue.

      In Crosstex‘s second issue, it argues that the evidence was not factually

sufficient to support the jury‘s verdict. Because Crosstex relies on the same

arguments with respect to Cross‘s and Wickliffe‘s testimony as it did under its

legal sufficiency issue, we overrule Crosstex‘s second issue for the same

reasons set out above.

                                  Cross-Appeal

      In their sole issue on cross-appeal, the Buttons complain that the trial court

erred by not submitting a single broad form jury question as required by

Westgate Ltd. v. State.77 The Supreme Court has directed that in partial takings



      76
       See City of Texarkana v. Kitty Wells, Inc., 539 S.W.2d 205, 207 n.2 (Tex.
Civ. App.—Texarkana 1976, no writ).
      77
        843 S.W.2d 448, 457 (Tex. 1992) (holding that the three jury questions
required under Carpenter for partial takings cases ―should be reduced to two
questions: first, the market value of the part taken, considered as severed land,
and second, damages to the remainder, accompanied by an instruction that such

                                        50
cases, the jury should be asked to make two findings: the market value of the

part taken and damages to the remainder.78 The jury questions followed this

directive. The Buttons have not persuaded us that a deviation from this directive

was called for in this case, and they have not demonstrated how they were

harmed by the question.79 We overrule the Buttons‘ sole issue on cross-appeal.

                                    Conclusion

      Having overruled Crosstex‘s two issues and having overruled the Buttons‘

sole issue, we affirm the trial court‘s judgment.




                                                    LEE ANN DAUPHINOT
                                                    JUSTICE

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DELIVERED: January 24, 2013




damages should be determined by considering the difference between the
remainder‘s pre-and post-taking value‖).
      78
        Id.
      79
        Tex. R. App. P. 44.1(a); Romero, 166 S.W.3d at 225.


                                         51